CRANDALL, Presiding Judge.
This is an appeal by the petitioner-wife in a dissolution of marriage case.
On appeal, the wife alleges three instances of trial error: (1) the failure of the trial court to award her maintenance, (2) the failure to award a reasonable amount as and for attorney’s fees, and (3) the failure to award her sufficient additional marital property with which to pay her attorney.
This court has carefully studied the two volumes of testimony and the exhibits filed by the petitioner on appeal. Our review of the record leads us to the conclusion that the court decree is supported by substantial evidence and is not against the weight of the evidence. Further, the trial court did not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).
REINHARD and CRIST, JJ., concur.